       Case 3:20-cv-00133-JCH Document 3 Filed 01/30/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT



 JAKUB MADEJ
                                                            :, .· J. D l \J I ?,~ ( Jl ")
                                                Plaintiff
----------------'
                        V.                                           Case No.
                                                                   [Put case number here]
 _Y_A_LE_U_N_IV_E_R_S_IT_Y_ET_A_L._ __ _ _ _ , Defendant


                             CONSENT TO ELECTRONIC NOTICE
                             BY SELF-REPRESENTED LITIGANT

 A      [Complete the first line for electronic notification from the court]

 I, Jakub Madej                                                    hereby consent to the court
                (name of self-represented litigant)
 using my email address, as listed below, for the purpose of sending me notification of orders
 and notices issued by the court.


 B.     [Complete the second line for electronic service from opposing counsel; DO NOT
        COMPLETE THIS LINE IF YOU WANT OPPOSING COUNSEL TO SEND PAPERS
        BY REGULAR MAIL)

 I, Jakub Madej                                                    hereby consent to opposing
                 (name of self-represented litigant)
 counsel using my email address, as listed below, for the purpose of sending me papers filed
 with the court.

       In the event I change my email provider or discontinue my email service, I will notify
the court immediately of the address change so my court records may be updated.

Jakub Madej
Name of Self-represented Litigant

535 Fifth Ave, 16th Floor
Street Address

New York, NY 10017                                  (646) 776-0066
City, State, Zip Code                               Telephone

j.madej@lawsheet.com
Email Address

January 30, 2020
Date                                                ~re
